DETAILED ACTION
Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive.
The applicant argues with respect to claim 1 that “However, Sasaki does not disclose or suggest "wherein the armature does not exist in a thickness direction of a site which is cut to form the movable spring," as set forth in claim 1, and particularly in combination with the other features of claim 1. For example, in FIG. 5 of Sasaki, the armature 30 exists in the thickness direction of a site (or a circled part) which is cut to form the movable spring 60.”. This argument is not persuasive because the examiner is not limited to interpreting the prior art in the same way as interpreted by the applicant with the circled portion. The claim language is broad enough to allow for other interpretations. One possible interpretation is shown below by the circled areas.
The argument with respect to claim 2 is moot in view of new grounds of rejection.

    PNG
    media_image1.png
    390
    511
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sasaki et al. (US 2017/0345597).
In re claim 1, Sasaki, in figures 1-16, discloses a relay comprising: an electromagnet having a coil (25) wounded on a winding frame (21) and an iron core (26) positioned in the winding frame; a movable terminal (46) having an armature (30) actuated by activation of the electromagnet, a movable spring (60) attached to the armature and a movable contact (61) attached to the movable spring; and a fixed contact (42) opposed to the movable contact, wherein the armature has a shape in which both ends of the armature in a direction perpendicular to an axial direction of the iron core are recessed relative to a center of the armature, and the armature does not exist in a thickness direction of a site which is cut to form the movable spring (this shape can be best seen in figures 5-13; the cutting process is not given patentable weight because it is directed to a product by process limitation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2014/0062626) in view of Tsutsui (US 6337614).
In re claim 2, Saito, in figures 1-14, discloses a relay comprising: an electromagnet having a coil (32) wounded on a winding frame and an iron core (34) positioned in the winding frame; an armature (18) actuated by activation of the electromagnet and moved in a direction toward and away from the iron core; a movable terminal (76) having a movable spring attached to the armature; a movable contact attached to the movable terminal; and a fixed contact (68) opposed to the movable contact, wherein one movable spring is caulked to one armature at at least two caulking positions (as clearly seen in the figures), and the one movable spring has at least two movable contacts (70) caulked to the movable spring. Saito does not clearly teach the claimed caulking positions. Tsutsui however, in figures 1-8, teaches a similar device having the caulking positions (6d and 5a) of the movable spring positioned outside in a width direction perpendicular to an axial Application Number 17/125,575Response to Office Action mailed December 21, 2021direction of the iron core, relative to each of caulking positions of the movable contacts to the movable spring (as clearly seen in figure 2a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the caulking positions of the movable spring of Saito at the positions taught by Tsutsui in order to increase torque stability of the spring.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837